DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.

Response to Arguments
Applicant's arguments filed 10/08/2020, as referenced in the remarks filed 3/3/2021, are persuasive when applied to claims 9, 10, and 22.  Absent the clarifying features of these claims, however, the claims do not distinguish over the combination of references when the Stewart reference is introduced (WO2016110254A1, cited by applicant on the IDS dated 6/17/2020). Stewart discloses in p.5 col 10-15: 
"It can be seen that by varying the gain of the AC amplifier (Av) , the apparent value of reflected capacitance (Cin) or reflected inductance (Lin) at the input of the ac amplifier can be varied over a range not only continuously without discrete steps, but also with a very rapid response limited only by the response speed of the control electronics."
Stewart further discloses in p.5 col 24-30:
"As the gain of the AC variable voltage topology is changed by the electronic control module 202 in response to the level of KVAR at the input 201, the value of the apparent input capacitance (Cin) across the input 201 is accurately adjusted"
This gain control via the electronic control module, if done with DC control signals as disclosed by Wang, would fall within the scope of a control signal specifying a precise capacitance to emulate.  However, in this combination, the control is not done in a manner consistent with that specified in claims 9, 10, and 22.  These features distinguish over the prior art of record, and this prior art being the most pertinent prior art, distinguish over the art as a whole.  In the context of the amended claims' 

Allowable Subject Matter
Claims 9-12 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The specification of how the DC reference control signal is generated in these claims distinguishes over the prior art of record, and this prior art being the most pertinent prior art, distinguish over the art as a whole.  In the context of the amended claims' precise language, claims 9, 10, and 22 provide non-obvious methods for the control signal (and are not applicable to a control signal for an amplifier’s gain in the context of the Stewart reference's features).  Applicant’s arguments filed 10/08/2020, as referenced in the remarks filed 3/3/2021, are persuasive when applied to these claims.  Claims 11, 12, and 23 depend upon claims 9, 10, and 22 respectively, and inherit the limitations that distinguish over the art from these claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu, W., Wang, K., Chung, H. S. H., & Chuang, S. T. H. (2014). Modeling and design of series voltage compensator for reduction of DC-link capacitance in grid-tie solar inverter. IEEE transactions on power electronics, 30(5), 2534-2548.) in view of Wang (US 20100027304 A1, cited by applicant on the IDS dated 6/17/2020) and Stewart (WO2016110254A1, cited by applicant on the IDS dated 6/17/2020).
Regarding Claim 1:
Liu teaches:
a passive component having capacitance or inductance of a value desired to be emulated (Abstract, the architecture allows replacing popularly used electrolytic capacitors with alternatives of longer lifetime; p.2542 col 1, the required value for Ca is 1273 μF. Hence, two 1000 uF/63 V long lifetime electrolytic capacitors [27] can be used.)
a pair of terminals for connection to an external circuit and across which said desired value to be emulated appears, thereby to provide said value to be emulated to said external circuit; (Figs. 1 and 6 both illustrate the compensator connected to the system across two terminals)
a power convertor; (Figs. 1 and 6 both illustrate power converters)
a controller connected to said power converter, (Fig.1 illustrates a controller that is connected to the system)
said controller configured to provide a control signal to said power converter which control signal has a value based at least in part on said value desired to be emulated; and (Fig. 1's controller is 
a passive component having a value of capacitance or inductance smaller than said value desired to be emulated, the passive component isolated from said pair of terminals by said convertor. (Fig. 1, Cp and Cg both meet the claimed criteria; p.2546 col 2 This paper extends the study of the concept proposed in [18], in which a series voltage compensator is used to reduce the dc-link capacitance)
Liu does not teach in particular:
which control signal is a DC reference signal having a value equal to said value desired to be emulated
Wang teaches:
which control signal is a DC reference signal having a value based at least in part on said value desired to be emulated (¶24 The difference signal output by difference generator 48 is received by each of controller 50 and controller 52, each of which provide an output to a respective of buck comparator 54 and boost comparator 56; examiner notes these comparators are DC comparators; ¶25 The output of buck comparator 54 is coupled to switch 51, and the output of boost comparator 56 is coupled to switch S2. During operation, PWM control circuit 26 controls semiconductor switches S1 and S2 to selectively direct ripple energy to and from auxiliary capacitor 44, via auxiliary inductor 46, based on the difference signal output by difference generator 48, and based on PWM signal 58 and PWM signal 60; ¶51 to thereby reduce the capacitance requirement for the DC link capacitor)

Stewart in combination with Wang and Liu teaches:
which control signal is a DC reference signal having a value equal to said value desired to be emulated (p.5 col 10-15: "It can be seen that by varying the gain of the AC amplifier (Av) , the apparent value of reflected capacitance (Cin) or reflected inductance (Lin) at the input of the ac amplifier can be varied over a range not only continuously without discrete steps, but also with a very rapid response limited only by the response speed of the control electronics."; p.5 col 24-30: "As the gain of the AC variable voltage topology is changed by the electronic control module 202 in response to the level of KVAR at the input 201, the value of the apparent input capacitance (Cin) across the input 201 is accurately adjusted"; examiner notes that this gain control via the electronic control module, if done with DC control signals as disclosed by Wang, would fall within the scope of a control signal specifying a precise capacitance to emulate.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the gain controlled adjustment of capacitance with the DC controller of Wang as applied to the system of Liu, in order to enable smoothly and accurately controlled output with a very fast response (Stewart, p.4 col 24-25).

Regarding Claim 2:
Liu teaches:
wherein said power convertor comprises a control unit. (Fig. 1)

Regarding Claim 3:

wherein said power convertor comprises an emulator for emulating said capacitance or inductance. (Abstract, The compensator obtains energy from the dc link to sustain the voltage on its dc side and generates an ac voltage to counteract the voltage ripple on the dc link. As the compensator processes small ripple voltage on the dc link and reactive power, it can be implemented with low-voltage devices, and thus, its volt-amp rating is small. As the required energy storage of the dc link, formed by a reduced value of the dc-link capacitor and the compensator, is reduced)

Regarding Claim 4:
Liu teaches:
wherein said emulator is configured to provide said control signal to said power converter. (Fig. 1's controller is illustrated with several control signals provided, many of which go to the illustrated power converters)

Regarding Claim 5:
Liu teaches:
wherein said control signal is changeable, (Fig. 1's controller is illustrated with several control signals provided, the values of which are configurable)
thereby to allow said electronic component to vary the value of the component being emulated. (Section V ¶1, In order to simplify the overall implementation and give a flexible way to fine-tuning the system performance, the controller is also used to control the compensator; p.2546, Thus, with the values of Cdc reduced by 20% from 220 to 176 μF and of Ca reduced by 20% from 2000 to 1600 μF, the low-frequency characteristics have no significant changes because they are dominantly determined by the parameters in the controller.)

Regarding Claim 6:
Liu teaches:
wherein said component being emulated is one member of a group consisting of a capacitor and an inductor. (Abstract, The compensator obtains energy from the dc link to sustain the voltage on its dc side and generates an ac voltage to counteract the voltage ripple on the dc link. As the compensator processes small ripple voltage on the dc link and reactive power, it can be implemented with low-voltage devices, and thus, its volt-amp rating is small. As the required energy storage of the dc link, formed by a reduced value of the dc-link capacitor and the compensator, is reduced)

Regarding Claim 8:
Liu teaches:
wherein said passive component isolated from said pair of terminals by said convertor has a value of capacitance or inductance which is independent of said desired value. (p.2542 col 1, Hence, two 1000 uF/63 V long lifetime electrolytic capacitors [27] can be used.)

Regarding Claim 13:
Liu teaches:
a regulator for regulating current from the emulator to provide a control signal. (p.2541 col 1, The outer voltage loop is used to regulate the dc-link voltage, while the inner current loop is used to control the output current.)

Regarding Claim 14:
Liu teaches:


Regarding Claim 15:
Liu teaches:
a modulator for modulating said control signal from the regulator to provide a switching sequence for said power convertor. (p.2535, Thus, its implementation only requires low-voltage switching devices and low-voltage capacitors of long lifetime; p.2537, Thus, asymmetrical PWM switching occurs.)

Regarding Claim 16:
Liu teaches:
The electronic emulation component of claim 1 connected into a power circuit. (Fig. 1 illustrates a power circuit)

Regarding Claim 17:
Liu teaches:
connected across said power supply circuit to smooth ripples. (examiner notes that this is phrased as intended use rather than as a structural limitation, and does not receive patentable weight as a result.  Regardless, the art discloses this: Abstract, he compensator obtains energy from the dc link to sustain the voltage on its dc side and generates an ac voltage to counteract the voltage ripple on the dc link.)

s 18-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu, W., Wang, K., Chung, H. S. H., & Chuang, S. T. H. (2014). Modeling and design of series voltage compensator for reduction of DC-link capacitance in grid-tie solar inverter. IEEE transactions on power electronics, 30(5), 2534-2548.) in view of Wang (US 20100027304 A1, cited by applicant on the IDS dated 6/17/2020) and further in view of Sun (Sun, Y., Liu, Y., Su, M., Li, X., & Yang, J. (2015). Active power decoupling method for single-phase current-source rectifier with no additional active switches. IEEE Transactions on Power Electronics, 31(8), 5644-5654.) and Stewart (WO2016110254A1, cited by applicant on the IDS dated 6/17/2020).
Regarding Claim 18:
Liu teaches:
a first capacitance or inductance such that a value of a said first capacitance or inductance appears across a pair of terminals to an external circuit (Abstract, the architecture allows replacing popularly used electrolytic capacitors with alternatives of longer lifetime; p.2542 col 1, the required value for Ca is 1273 μF. Hence, two 1000 uF/63 V long lifetime electrolytic capacitors [27] can be used.)
providing a pair of terminals; (Figs. 1 and 6 both illustrate the compensator connected to the system across two terminals)
providing a capacitance or inductance having a second capacitance different from and smaller than said first capacitance or inductance; (Abstract, the architecture allows replacing popularly used electrolytic capacitors with alternatives of longer lifetime, such as power film capacitors; p.2546 col 2 This paper extends the study of the concept proposed in [18], in which a series voltage compensator is used to reduce the dc-link capacitance)
controlling said decoupler using a reference signal having a value selected at least in part based on said value of said first capacitance or inductance to appear across said pair of terminals. (Fig. 1's controller is illustrated with several control signals provided, which are based on system characteristics 
Liu does not teach in particular:
placing a decoupler between said pair of terminals and said capacitor; and
which control signal is a DC reference signal having a value equal to said value desired to be emulated
Sun teaches:
placing a decoupler between said pair of terminals and said capacitor; and (Abstract, Two identical decoupling capacitors connected across the two bridge arms operate alternatively to buffer the ripple power at twice the line frequency.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the compensation system of Liu with a decoupler as described by Sun, in order to restrict ripple while still meeting the needs of volume-critical, weight-critical, and lifetime-critical applications such as PV systems.
Wang teaches:
which control signal is a DC reference signal having a value based at least in part on said value desired to be emulated (¶24 The difference signal output by difference generator 48 is received by each of controller 50 and controller 52, each of which provide an output to a respective of buck comparator 54 and boost comparator 56; examiner notes these comparators are DC comparators; ¶25 The output of buck comparator 54 is coupled to switch 51, and the output of boost comparator 56 is coupled to switch S2. During operation, PWM control circuit 26 controls semiconductor switches S1 and S2 to selectively 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the controller of Wang to the system of Liu, in order to absorb  ripple energy with a reduced power density, thereby improving the system (Wang, ¶4).
Stewart in combination with Wang and Liu teaches:
which control signal is a DC reference signal having a value equal to said value desired to be emulated (p.5 col 10-15: "It can be seen that by varying the gain of the AC amplifier (Av) , the apparent value of reflected capacitance (Cin) or reflected inductance (Lin) at the input of the ac amplifier can be varied over a range not only continuously without discrete steps, but also with a very rapid response limited only by the response speed of the control electronics."; p.5 col 24-30: "As the gain of the AC variable voltage topology is changed by the electronic control module 202 in response to the level of KVAR at the input 201, the value of the apparent input capacitance (Cin) across the input 201 is accurately adjusted"; examiner notes that this gain control via the electronic control module, if done with DC control signals as disclosed by Wang, would fall within the scope of a control signal specifying a precise capacitance to emulate.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the gain controlled adjustment of capacitance with the DC controller of Wang as applied to the system of Liu, in order to enable smoothly and accurately controlled output with a very fast response (Stewart, p.4 col 24-25).

Regarding Claim 19:
Liu does not teach in particular:

Sun teaches: 
using a control signal to control said decoupler. (Abstract, Moreover, a new effective closed-control strategy is presented, in which the decoupling control is responsive for regulating dc-link current and the rectification control is in charge of power factor correction as well as maintaining the dc component of the decoupling  capacitor voltages at a given level)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the compensation system of Liu with a decoupler as described by Sun, in order to restrict ripple while still meeting the needs of volume-critical, weight-critical, and lifetime-critical applications such as PV systems.

Regarding Claim 20:
Liu teaches:
wherein said control signal comprises a capacitance or inductance emulation component. (Abstract, The compensator obtains energy from the dc link to sustain the voltage on its dc side and generates an ac voltage to counteract the voltage ripple on the dc link. As the compensator processes small ripple voltage on the dc link and reactive power, it can be implemented with low-voltage devices, and thus, its volt-amp rating is small. As the required energy storage of the dc link, formed by a reduced value of the dc-link capacitor and the compensator, is reduced)

Regarding Claim 21:
Liu teaches:
wherein said capacitance or inductance emulation component comprises a value of all or part of said control signal which is based at least in part on a value of said desired capacitance or inductance. 

Regarding Claim 24:
Liu teaches:
regulating current/voltage of the capacitance or inductance emulation to provide said control signal. (p.2541 col 1, The outer voltage loop is used to regulate the dc-link voltage, while the inner current loop is used to control the output current; p.2537 col 2, The voltage across the capacitor Ca, va, is regulated at Va,ref by using the control mechanism)

Regarding Claim 25:
Liu teaches:
modulating said control signal to provide a switching sequence for said decoupler. (p.2535, Thus, its implementation only requires low-voltage switching devices and low-voltage capacitors of long lifetime; p.2537, Thus, asymmetrical PWM switching occurs.)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (Liu, W., Wang, K., Chung, H. S. H., & Chuang, S. T. H. (2014). Modeling and design of series voltage compensator for reduction of DC-link capacitance in grid-tie solar inverter. IEEE transactions on power electronics, 30(5), Wang (US 20100027304 A1, cited by applicant on the IDS dated 6/17/2020) and Stewart (WO2016110254A1, cited by applicant on the IDS dated 6/17/2020), and further in view of Sun (Sun, Y., Liu, Y., Su, M., Li, X., & Yang, J. (2015). Active power decoupling method for single-phase current-source rectifier with no additional active switches. IEEE Transactions on Power Electronics, 31(8), 5644-5654.), and further in view of Qiu (Qiu, Y., Wang, L., Liu, Y. F., & Sen, P. C. (2015, March). A novel bipolar series Ripple compensation method for single-stage high-power LED driver. In 2015 IEEE Applied Power Electronics Conference and Exposition (APEC) (pp. 861-868). IEEE.).
Regarding Claim 26:
Liu does not teach in particular:
operating said decoupler as a power converter.
Qiu teaches:
operating said decoupler as a power converter. (Abstract, a novel Full Bridge Ripple Compensation Converter (FB RCC) using floating capacitor is proposed. )
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the loss compensation of Qiu to the system of Liu as modified by Sun and Wikipedia/Capacitor, in order to retain ripple compensation ability while maintaining high efficiency (Qiu, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128